           Case 3:20-cv-01634-JCH Document 11-1 Filed 11/20/20 Page 1 of 2
                                                 Exhibit 1

From:            Iacangelo, Rachel (ENRD)
To:              Katherine Fiedler; "Jwarren@mccarter.Com"
Cc:              Stoller, Stacy (ENRD)
Subject:         Save the Sound, Inc. v. Town of Darien (D. Conn.), 3:20-CV-01634
Date:            Wednesday, November 18, 2020 4:48:33 PM


Counsel –
            The Department of Justice has received the proposed consent judgment in the above-
referenced case. The reviewing attorney assigned to this matter is Stacy Stoller, who is cc'd on
this email.
            Under Section 505(c)(3) of the Clean Water Act, 33 U.S.C. 1251 et seq., and 40 C.F.R.
135.5(b), the United States has 45 days from receipt of a proposed consent judgment by the
DOJ Citizen Suit Coordinator (on behalf of the Attorney General) and EPA to complete the
federal review and provide any comments to the court. In this case, the DOJ Citizen Suit
Coordinator received the proposed consent judgment on November 13, 2020. We have
determined that the 45-day review and comment period ends on December 28, 2020.
            1. DOJ’s End Date Calculation Is Presumptively Binding. We believe that our
determination of DOJ’s date of receipt is authoritative. Occasionally, a party will arrive at a
different calculation of the due date for comments. To eliminate uncertainty as to the due date
at the time the United States is submitting its comments (and to avoid associated waste of
judicial resources), we ask that you raise any such concerns without delay. Questions or
concerns regarding the due date for comments can generally be resolved quickly and amicably
if they are discussed at the beginning of the review period with the DOJ reviewing attorney.
Thus, if you have concerns about the due date, please raise them within seven days of receipt
of this email. We may otherwise notify the Court that you have agreed with our determination
of the end date.
            2. Communicating End Date to the Court. 40 C.F.R. 135.5(b) requires that the plaintiff
notify the Court of the statutory requirement that the consent judgment shall not be entered
prior to 45 days following the receipt by DOJ and EPA. Plaintiff must further notify the Court
of the date on which the Attorney General and the Administrator received copies of the
proposed consent judgment in the case at hand. It is important to timely comply with these
obligations. The above paragraph hereby notifies you of the date of receipt by the DOJ Citizen
Suit Coordinator. If counsel has previously communicated a due date to the Court that is
different from the date calculated by DOJ, please notify us and the Court immediately. Also, if
you believe there is a risk of premature entry by the Court, please let us know so that we may
notify the Court that we are in the process of reviewing the consent judgment. These steps will
help ensure compliance with Section 505 of the Clean Water Act and avoid potential questions
of validity arising from premature entry of a proposed consent judgment in violation of that
section. Finally, please be aware that future revisions to the version you have submitted for
review may restart the 45-day review period. (We may, however, choose to waive such
subsequent review on request.)
            The proposed consent judgment has been distributed internally for review. We will
contact you if we have any questions or comments. If there are any features of the consent
judgment that you would like to discuss, we welcome your comments or thoughts. Prior to the
end of the 45-day period, the United States intends to notify the Court of any United States
objections or comments.


Regards,

Rachel Iacangelo
       Case 3:20-cv-01634-JCH Document 11-1 Filed 11/20/20 Page 2 of 2


Paralegal
U.S. Department of Justice
ENRD – Law & Policy Section
Office: 202.307.0124   Mobile: 202.598.6763
rachel.iacangelo@usdoj.gov
